[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Town of Enfield moves to find the defendants in contempt for violating the terms of a judgment entered on November 30, 1994. In 1994 the parties jointly moved for judgment in accordance with their stipulation. (Exhibit A attached hereto).
The Court ordered that the defendants take all actions required by the stipulation, including payment of a $1000 fine for past violations, and subject to the additional fines specified in the stipulation for any future violations of the terms of the stipulation. CT Page 15931
There is a long history between the town of Enfield and the defendants over the nature of signs posted by the defendants on their property. They operate a farm stand on the site and have been posting temporary signs advertising particular products for sale. The property is located in a business district which prohibits the use of temporary signs (Sec. 15-6, 2 Enfield Zoning Ordinance). The zoning ordinance permits one free standing sign per lot, subject to certain specific limitations (Sec. 15-6.3.4.C.1).
In May 1990, the defendants were directed by the Zoning Enforcement Officer (ZEO) to remove temporary signs (no appeal was taken from that order).
In June 1991 another cease and desist order was issued to the defendants for sign violations (with no appeal taken). In September 1991, the defendants entered into a stipulated judgment admitting that illegal temporary signs had been erected and stipulating to conform to zoning regulations under penalty of $100 per days per violation.
In 1992, the defendants were cited for contempt, paid a $750 fine and again entered into a stipulated judgment.
In 1994 they were again cited for contempt, and entered into the most recent stipulated judgment (Exhibit A).
An evidentiary hearing was held in this matter. At that hearing Wayne Bickley, the zoning enforcement officer testified that there were multiple sign violations during the summer of 1999.
Specifically, the evidence established there was a total of 18 sign violations observed by the witness on June 14th, June 15th, June 16th, July 21st, August 5th, and August 9th.
These violations were established by credible testimony and supporting photographs.
The defendants did not effectively refute that the signs were posted, but claim, essentially, that the signs used were substantially similar to signs used as far back as 1987. In effect they claim a non-conforming use. The defendants' argument must fail. CT Page 15932
The defendants never appealed from any cease and desist orders entered against them. Nor did they ever previously claim they have a valid non-conforming use.
In short they have never followed the statutory requirements for appealing a decision of a zoning enforcement officer, as mandated by § 8-7 of the general statutes.
The issue before this Court is simply whether the defendants are in violation of the stipulated judgment of November 30, 1994.
The Court concludes there were 18 such sign violations proven.
Pursuant to the 1994 judgment, at $200 per violation, a fine of $3600 is assessed. (The evidence established the violations were wilful).
Attorneys fees and costs in the amount of $500 are assessed in accordance with § 52-256b of the general statutes.
Accordingly, the defendants are ordered to pay the town of Enfield $4100 for being in contempt of the judgment of November 30, 1994 for violations which occurred through August 9, 1999, which was the date of the evidentiary hearing.
Klaczak, J.